Citation Nr: 1717013	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder involving the feet.


REPRESENTATION

Appellant represented by:	Scott Sexton, Esq. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1946, to include combat service in the South Pacific. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a skin disorder of the feet, currently diagnosed as tinea pedis.

2.  The Veteran's statements that he suffered from a skin disorder of the feet while on active duty are credible.

3.  There is a credible and competent medical opinion evidence linking the current disability to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor tinea pedis was incurred inservice.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a foot fungus that he reports was first experienced during active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his foot fungus problem first started in service on the island of Pavuvu, and that the disorder later worsened during the invasion of Okinawa.  The Veteran also claims that he has had foot fungal symptoms continuously since service, with recurrent flare ups occurring throughout the years.  

The appellant's service personnel records confirm service while on active duty in the South Pacific to include combat service on Okinawa.

The Veteran is currently diagnosed with chronic tinea pedis. 

In May 2014, a VA podiatrist opined that "it (was) at least as likely as not that this Veteran's chronic tinea infection is a direct result of his military service during (World War II)."

The Board finds sufficient evidence to award service connection for tinea pedis.  In this respect, the Veteran is competent to describe recurrent skin infections of his feet which are outwardly visible.  38 C.F.R. § 3.159 (a)(2).  While the service medical records do not show treatment for tinea pedis during service, the Veteran's report of in service treatment for tinea pedis is credible and represents probative evidence in support of the claim.  

The Board further finds that during the Veteran's combat service in the Pacific theater it was not always possible for treatment to be recorded in the service treatment records.  Indeed, given that the appellant served in action on Okinawa under 38 U.S.C.A. § 1154 (West 2014), the adjudicative evidentiary requirements for determining what happened inservice are relaxed for combat veterans.

The Board also notes that the Veteran lists several doctors who have treated him over the years for this problem, that he is currently being treated for tinea pedis and there is a probative and favorable VA medical nexus opinion linking the disorder to service.  Given all of these factors, the Board finds that the Veteran's tinea pedis first manifested during active service under the doctrine of reasonable doubt.  As such, service connection for tinea pedis is granted. 


ORDER

Entitlement to service connection for tinea pedis is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


